1                          Chief United States Magistrate Judge Honorable Brian A. Tsuchida
2

3

4

5

6

7

8

9

10

11

12

13

14

15                               UNITED STATES DISTRICT COURT
16                              WESTERN DISTRICT OF WASHINGTON
17                                            SEATTLE
18

19   MARVIN T. LOCK,                              ) Case No.: 2:18-cv-00836
                                                  )
20                 Plaintiff,                     ) PROPOSED ORDER
                                                  )
21          v.                                    )
                                                  )
22   Commissioner of Social Security,             )
                                                  )
23                                                )
                   Defendant                      )
24                                                )
                                                  )
25




     PROPOSED ORDER - 1                                         THA WIN, ATTORNEY
                                                       606 Maynard Avenue South, Suite 201
                                                                SEATTLE, WA 98104
1           Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA), 28
2    U.S.C. § 2412, and Plaintiff’s EAJA petition, it is hereby ordered that EAJA attorney’s fees of
3    $6376.00, shall be awarded to Plaintiff pursuant to Astrue v. Ratliff, 130 S.Ct. 2521 (2010). If it
4    is determined that Plaintiff’s EAJA fees are not subject to any offset allowed under the
5    Department of the Treasury’s Offset Program, then the check for EAJA fees shall be made
6    payable to Tha Win, based upon Plaintiff’s assignment of these amounts to Plaintiff’s attorney.
7    Any check for EAJA fees shall be mailed to Plaintiff’s counsel, Tha Win, at 606 Maynard Ave.
8    South, Suite 201, Seattle, WA 98104.
9

10
     Dated this 13th day of August 2019.
11

12
                                                           A
                                                           BRIAN A. TSUCHIDA
13
                                                           Chief United States Magistrate Judge
14

15
     Presented by:
16
     By:__________________
17   Tha Win Attorney #23217
     606 Maynard Avenue South
18   Suite 201
     Seattle, WA 98104
19
     Telephone: (206) 903-0289
20
     Fax: (206) 720-9710
     E-mail: thawinlaw@yahoo.com
21   Attorney for Plaintiff

22

23

24

25




     PROPOSED ORDER - 2                                             THA WIN, ATTORNEY
                                                           606 Maynard Avenue South, Suite 201
                                                                    SEATTLE, WA 98104
